DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The term "stable" in Claim 1 is provided a definition by the Applicant’s Specification at paragraph 57.

    PNG
    media_image1.png
    109
    673
    media_image1.png
    Greyscale

Accordingly, the term “stable” in Claim 1 is interpreted to mean that, at 25°C and normal atmospheric pressure, the δ-phase Bi2O3 of the claimed composition does not transform to one or more additional phases over a time period of, unless otherwise specified, 24 hours.
Claim 2 recites the term “stable” with further context by stating “for at least one year at 25°C” (and atmospheric pressure) thus providing clarity of the scope of the term “stable” within the claim and further limiting the duration of the term “stable” of Claim 1 from 24 hours to at least one year.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 are rendered indefinite by a lack of clarity regarding the claimed method steps. 
Claim 17 recites “method according to Claim 16, comprising heating the Bi2O3 material to at least 830°C” however it is unclear if this is a new heating step conducted in addition to the “heating Bi2O3 to at least 730°C” of parent Claim 16 (and if so when this step occurs in relation to the steps of the parent claim); or alternatively if this claim language further limits the “heating Bi2O3 to at least 730°C” step of parent Claim 16. 
Similarly, Claim 18 is rendered indefinite by the recited “cooling the material to less than or equal to 250°C” because it is unclear if this claim language further limits the cooling step of the parent claim (“cooling the material to less than or equal to 400°C”); or, alternatively if this claim language introduces another cooling step and fails to describe when it occurs in relation to the steps of the parent claim.
Regarding Claim 19, the phrase "desired" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Highly oriented δ-Bi2O3 thin films stable at room temperature synthesized by reactive magnetron sputtering to Popa et al.; JOURNAL OF APPLIED PHYSICS 113, 046101 (2013).

	Regarding Claim 1, POPA discloses an ion conductive composition (abstract, oxygen ion conducting Bi2O3) comprising δ-phase Bi203 (abstract), wherein the composition comprises at least 95 wt% Bi203 and, at 25 0C, the composition is stable (“stable” is interpreted to mean that the phase structure is retained at 25°C and atmospheric pressure for a duration substantially greater than that of metastable δ-phase Bi203 such that the ion conductive composition can be used in a fuel cell as an oxygen ion conducting electrolyte; POPA discloses throughout that the δ-phase Bi203 is stable) and has a conductivity of at least 10-7 S/cm (interpreted to mean the ion conductivity at 25°C). POPA is silent with respect to specific ion conductivity data for the δ-phase Bi203, however POPA states “[a]mong the six known phases of bismuth oxide (a, b, c, d, e, and g),3–6 δBi2O3 presents the highest known ionic conductivity of any 
	Regarding Claim 2, POPA further discloses the composition according to claim 1, wherein said composition is stable for at least one year at 25 0C.While POPA is silent with respect to the duration of stability and does not disclose any time-temperature-stability curves, POPA does expressly teach the claimed composition having the claimed phase structure and states the structure is “stable.” Accordingly, POPA inherently discloses the claimed stability duration property that the “composition is stable for at least one year at 25 0C.” Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Regarding Claim 3, POPA is relied upon as above and further discloses the composition according to claim 1, said composition comprising greater than or equal to 99 wt% of the δ-phase Bi203 (114 left col. “phase-pure” δ-phase Bi203).
	Regarding Claim 4, POPA is relied upon as above and further discloses the composition according to claim 1, said composition comprising greater than 99.9 mole % of the δ-phase Bi203 (114 left col. “phase-pure” δ-phase Bi203).
	Regarding Claim 5, POPA is relied upon as above and further discloses the composition according to claim 1, wherein said composition does not comprise titanium, 
	Regarding Claim 8, POPA is relied upon as above and further discloses the composition according to claim 1, having a conductivity of 10-7 to 10-3 S/cm, although POPA does not explicitly state any conductivity data, however POPA states “[a]mong the six known phases of bismuth oxide (a, b, c, d, e, and g),3–6 δBi2O3 presents the highest known ionic conductivity of any compound, three orders of magnitude larger than b or c, and two orders of magnitude higher than that of YSZ.” See POPA at 113, left column. Because POPA discloses the same composition claimed, having the same phase structure, POPA necessarily, and inherently, discloses the claimed ion conductivity range at 25°C of 10-7 S/cm to 10-3 S/cm. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Regarding Claim 9, POPA is relied upon as above and further discloses the composition according to claim 1, wherein said composition is free of any secondary Bi203 phases (the composition is phase pure as discussed above with respect to Claims 3-4).
	Regarding Claim 10 POPA is relied upon as above and further discloses the composition according to claim 1, having a grain size of 4 nm to 1,000,000 nm (p. 114 right column, polycrystalline film that “has a columnar structure with thickness of 300 nm and ~50 nm column diameter” requires a grain size within the claimed range of 4-1,000,000 nm).
Claim 11, POPA is relied upon as above and further discloses a film comprising the composition according to claim 1 (abstract, stable films of Bi2O3 are produced by magnetron sputtering).
	Regarding Claim 12, POPA is relied upon as above and further discloses the film according to claim 11, having a thickness of 10 nm to 10,000 nm (p.114, 300 micron thickness).
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over "Laser irradiation-induced α to δ phase transformation in Bi2O3 ceramics and nanowires" to Villa et al., Appl. Phys. Lett. 101, 071905 (2012); https://doi.org/10.1063/1.4747198 Published Online: 16 August 2012 (Year: 2012).

	"Laser irradiation-induced α to δ phase transformation in Bi2O3 ceramics and nanowires" to Villa et al., Appl. Phys. Lett. 101, 071905 (2012); https://doi.org/10.1063/1.4747198 Published Online: 16 August 2012 (Year: 2012) (“VILLA”) teaches a method of making room temperature stable δ-phase Bi2O3 by laser irradiation (p. 071905-4 “an α-Bi2O3 to δ-Bi2O3 phase transformation can be locally induced by laser irradiation in ceramic samples and single crystal nanowires of this oxide”).
	Regarding Claim 1, VILLA teaches the composition comprising δ-phase Bi2O3, wherein the composition comprises at least 95 wt.% Bi2O3 (VILLA uses pure Bi2O3, p. 071905-1 states “single crystalline a-Bi2O3 nanowires, as revealed by x-ray diffraction (XRD) and high-resolution transmission electron microscopy (HRTEM)” and “Energy dispersive x-ray microanalysis performed in scanning and transmission electron microscopes (SEM, TEM) did not detect the presence of Er in the Bi2O3 nanowires”) and is stable at room temperature (abstract, Fig. 3 b illustrating stability under laser 
Regarding Claim 2, VILLA is relied upon as above and further discloses the composition according to claim 1, wherein said composition is stable for at least one year at 25 0C.  While VILLA does not expressly disclose this claimed property, VILLA inherently discloses the claimed property because VILLA comprises the same composition claimed comprising the same phase structure made by a similar method and accordingly necessarily comprises the same properties. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Regarding Claims 3 and 4, VILLA is relied upon as above and further discloses the composition according to claim 1, said composition comprising greater than or equal to 99 wt% (with respect to Claim 3), or 99.9 mole % (with respect to Claim 4), of the δ-phase Bi203 (the nanowire example of VILLA exemplifies greater than 99.9 wt % and greater than 99.9 mol% δ-phase Bi203 because no other phases are detected while in other samples, some residual alpha phase was detected).
	Regarding Claim 5, VILLA is relied upon as above and further discloses the composition according to claim 1, wherein said composition does not comprise titanium, 
	Regarding Claim 6, VILLA is relied upon as above and further discloses the composition according to claim 1, wherein said composition is pinhole free (the nanowire sample of VILLA comprises no pinholes, see Fig. 1 SEM images).  
	Regarding Claim 7, VILLA is relied upon as above and further discloses the composition according to claim 1, wherein at least 99 vol% of said composition is pinhole free (the nanowire sample of VILLA comprises no pinholes, see Fig. 1 SEM images).  
	Regarding Claim 8, VILLA is relied upon as above and further discloses the composition according to claim 1, having a conductivity of 10-7 to 10-3 S/cm. VILLA teaches the same composition, comprising the claimed phase structure, and accordingly inherently teaches the claimed conductivity. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Regarding Claim 9, VILLA is relied upon as above and further discloses the composition according to claim 1, wherein said composition is free of any secondary Bi203 phases (as discussed above, no phases other than δ were detected in the nanowire Bi2O3 samples).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over POPA in view of T. Hill, H. Huang, "Fabricating Pinhole-Free YSZ Sub-Microthin Films by Magnetron Sputtering for Micro-SOFCs", International Journal of Electrochemistry, vol. 2011, Article ID 479203, 8 pages, 2011. https://doi.org/10.4061/2011/479203.	

	Regarding Claims 6 and 7, POPA is relied upon as above and further discloses the composition according to claim 1, wherein said composition is “uniform and polycrystalline” (p. 114) suggesting a pinhole free film. However, POPA is silent as to the presence, or lack thereof, of pinholes. Therefore in the alternative, it would have been obvious to one of ordinary skill in the art to have formed the films of POPA such that they were completely free of pinholes in view of the teachings of "Fabricating Pinhole-Free YSZ Sub-Microthin Films by Magnetron Sputtering for Micro-SOFCs" Hill and Huang (“HILL”).
	HILL teaches a magnetron sputtering method (similarly to the magnetron sputtering method of POPA) that provides pinhole free ceramic thin films used for SOFC electrolytes (similarly to the Bi2O3 ceramic film of POPA). 
	HILL states “major challenges to successfully employ sub-microthin electrolytes are to ensure the films fully dense and pinhole free (p. 1 right col. introduction section). HILL further teaches with “optimal sputtering and oxidation conditions, smooth and crack/pore-free films were achieved” by magnetron sputtering (abstract and Summary section at p. 7).
	At the time of invention it would have been obvious to one of ordinary skill in the art to have ensured the Bi2O3 film of HILL was pinhole free by optimizing the sputtering conditions using nothing more than knowledge in the art. The motivation for doing so would have been to provide a uniform polycrystalline film that provides improved 
	Regarding Claims 13 and 15, POPA is relied upon as above. 
	POPA further discloses that Bi2O3 may be used as an electrolyte for SOFCs (introduction section) however POPA does not exemplify an SOFC comprising Bi2O3 or disclose an actual SOFC comprising Bi2O3. 
	HILL however discloses SOFCs comprising thin film electrolytes (introduction section). 
	At the time of filing, it would have been obvious to have utilized the Bi2O3 thin film of POPA as a thin film electrolyte in an electrochemical cell (with respect to Claim 13) such as an SOFC (with respect to Claim 15) such as the SOFC taught in the introduction section of POPA, or the micro-SOFCs taught by HILL. 
	The motivation for doing so would have been to provide a high ion conductivity ceramic thin film electrolyte, and provide an SOFC for electrochemical energy conversion, as taught by the HILL and POPA introduction sections.
	Regarding Claim 14, HILL and POPA are relied upon as above with respect to the electrochemical device according to claim 13. 
	POPA does not expressly disclose an electrochemical cell comprising the composition in the form of a monolithic film as required by Claim 14.
	Each of HILL and POPA generally teach that electrolyte films for SOFC type electrochemical cells are provided in the form of monolithic films (introduction section of HILL and POPA respectively). Accordingly, utilizing the electrolyte of POPA in an SOFC .	
Allowable Subject Matter
Claim 16 is allowed.
	Claims 17-19 depend from Claim 16 and thus if amended to overcome the rejections set forth above would be in condition for allowance.
	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or suggest the claimed method, particularly the claimed cooling rate which is very high in comparison to methods of obtaining room temperature stable δ-Bi2O3 taught by the prior art.
	Prior art pertinent to the claimed invention:
“Stabilization of the δ-Bi2O3-like structure down to room temperature by thermal nanocrystallization of bismuth oxide-based glasses” to TK Pietrzak (Solid State Ionics 323 (2018) 78–8479) (“PIETRZAK”) teaches heating to up to 1100°C followed by quenching by pouring onto a stainless steel plate and pressing between plates (p. 79 experimental section, left column). The samples obtained by quenching were amorphous and followed by additional crystallization heat treatment and cooling to room temperature (p. 79 experimental section, left column). PIETRZAK however does not disclose a quench rate near the claimed range. Furthermore, the Applicant’s heat treatment method of laser spike annealing is significantly different from that of PIETRZAK and allows significantly greater cooling rates (up to 107 °C/s, see instant Specification para. 81). Thus cooling rates within the claimed range are not taught or contemplated by the disclosure of PIETRZAK.
Formation of β-Bi2O3 and δ-Bi2O3 during laser irradiation of Bi films studied in-situ by spatially resolved Raman spectroscopy to Guerra et al. (Journal of Alloys and Compounds 723 (2017) 520e526) was published after the earliest effective filing date of the instant application. Thus while it is noted that Guerra et al. teaches laser annealing (and the associated rapid cooling) to form δ-Bi2O3, this reference is not eligible prior art against the instant application.
VILLA, discussed above, teaches a method of making room temperature stable δ-phase Bi2O3 by laser irradiation (p. 071905-4 “an α-Bi2O3 to δ-Bi2O3 phase transformation can be locally induced by laser irradiation in ceramic samples and single crystal nanowires of this oxide”). VILLA also teaches α-Bi2O3 is stable from room temperature up to 730 °C. At 730 °C, this phase transforms into the δ-Bi2O3 phase, which remains stable up to its melting point (825 °C). β-Bi2O3 and γ-Bi2O3 are obtained as metastable phases during the cooling of d-Bi2O3. Below 640 °C approximately, these metastable phases are transformed into α-Bi2O3. VILLA teaches this a thermally driven phase transformation process caused by laser heating. See p. 071905. VILLA however does not teach using lateral gradient laser spike annealing (IgLSA), as taught by the instant Application (para. 81) which teaches that IgLSA accesses heating and quenching rates up to 107 °C/s. VILLA accordingly does not teach or suggest the claimed range of high cooling rates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL

Art Unit 1729


/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729